Citation Nr: 1438036	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  13-06 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left ankle.

2.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The RO has characterized the Veteran's claim on appeal as entitlement to service connection for degenerative joint disease of the left ankle.  However, at his recent Board hearing, the Veteran clarified that he was actually seeking service connection for a left foot injury he asserted occurred during service, and not a left ankle injury.  Therefore, to accurately reflect his claim, the Board has recharacterized the issues as listed on the cover page.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence is against finding that the Veteran's current degenerative joint disease of the left ankle had its onset in service or is related to service.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the left ankle have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated February 2011.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records (STRs), post-service treatment records, and a VA examination report.

The Veteran was also afforded a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who clarified his contention, and testified as to the onset and symptoms of his condition and his treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran initially claimed entitlement to service connection for a left ankle disability, stating that he injured it during a rugby game and subsequently sought treatment for it while still in service.  

The Veteran's STRs are negative for complaints of or treatment for left ankle pain or a left ankle injury.  Post-service, the Veteran noted pain in his left ankle and foot in May 2011, and stated that he had experienced constant pain in those locations for years.  No other post-service treatment for a left ankle condition is of record.

During a VA examination in April 2011, the Veteran reported that he had injured his ankle while playing rugby in service, but that he did not remember the injury.  He stated he was standing duty when he first noticed the ankle pain, and that he eventually went to the doctor and was assigned light duty for seven to ten days.  He denied any left ankle surgeries.  The examiner diagnosed the Veteran with mild degenerative joint disease of the left ankle, but opined that the current disability was not caused by, related to, or worsened beyond natural progression by the Veteran's military service, as his medical records were silent for the condition.

During his June 2014 hearing, the Veteran testified that, although he was seeking service connection for an injury incurred during a rugby game in service, he had injured his left foot at that time, not his left ankle.

A July 2014 letter from Dr. MW notes the physician detailing the history reported by the Veteran of injuring his left ankle and foot in service.  There were no objective findings associated with the ankle reported, and the physician provided no opinion concerning whether current ankle degenerative joint disease is related to service.  

The Veteran also submitted a letter from his wife providing the history of the Veteran's injury in the rugby game and post service treatment history concerning his foot.

After review of the record, the Board finds that the most probative evidence indicates that the Veteran's current degenerative joint disease of the left ankle is not related to service.

The Board notes that the Veteran is competent to report symptoms or events he experienced in service.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  When considering whether lay evidence is satisfactory, the Board, as a finder of fact, may properly consider internal inconsistency of the Veteran's statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if applicable.  See Dalton v. Nicholson,      21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

As previously noted, the Veteran's initial claim indicated he was seeking service connection for a left ankle disability.  Subsequent statements made at his VA examination confirmed that contention.  However, during his June 2014 hearing,  the Veteran clarified that he had not, in fact, injured his left ankle during service    as previously stated.  Moreover, the Veteran sought medical treatment for other conditions during service, including foot complaints, upper respiratory symptoms, and scrotal trauma during a rugby game, but the record does not indicate that he sought treatment for an ankle condition.  Therefore, his contention that he suffered an ankle injury while playing rugby in service and subsequently sought treatment for his ankle is inconsistent with the medical findings at that time.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Likewise, the Veteran's wife's statement in July 2014 reiterating a history of an ankle injury is inconsistent with the medical findings at the time and the Veteran's sworn testimony.  Accordingly, the statement is not persuasive.

Moreover, ankle disorders can have numerous causes, and medical expertise is required to determine the etiology of such.  Accordingly, the Board accords significantly greater probative value to the competent medical evidence of record than to a lay assertion that an in-service injury of any kind resulted in a current ankle disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In summary, there is no competent medical opinion of record linking the Veteran's current left ankle disability to his active duty service, and the Veteran testified that it was not an ankle injury, but rather a foot injury, that occurred in service.  There is also no evidence of degenerative joint disease of the left ankle within one year of the Veteran's discharge from service to warrant presuming it was incurred in service.  See 38 C.F.R. § 3.309(a).  Indeed, the first post-service complaint of left ankle pain occurred in May 2011, 45 years after the Veteran's separation from service.  As there is no probative evidence establishing an ankle disability in service or for many years thereafter and no medical opinion linking the current ankle disability to service, the Board finds that the preponderance of the evidence is against the claim, and service connection for degenerative joint disease of the left ankle is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for degenerative joint disease of the left ankle is denied.


REMAND

The Board finds that additional development is required prior to adjudication of the Veteran's claim for service connection for a left foot disability.

The Veteran testified during his hearing that he suffered an injury to the instep of his left foot during a rugby game in 1964, and that he is seeking service connection for a current left foot condition caused by that injury.  Although service treatment records do not reflect a left foot injury resulting from rugby, they do reflect complaints of left foot pain.  In this regard, an October 1964 entry noted the Veteran reporting a history of a fracture of the left first metatarsal 10 years previously, and an August 29, 1961 service record noted a finding of asymptomatic third degree pes planus.  Post-service VA treatment records have noted several current left foot conditions.  Although he was afforded a VA joints examination in April 2011, the Veteran has not been afforded a VA feet examination.  The Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA feet examination with opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

For reference, a pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The Veteran also testified during his hearing that a private physician operated on  his left foot in the late 1960s or early 1970s.  On remand, these and any other reasonably identified private treatment records should be sought if the Veteran submits completed releases for them.  Updated VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for left foot conditions since service, including the physician who the Veteran indicated operated on his left foot in the late 1960s or early 1970s.  After securing any necessary releases, the AOJ should request any identified records that are not duplicates of those already contained in the claims file.  Additionally, relevant VA treatment records dating since December 2012 should also be obtained.  If any requested records are not available, the Veteran and his representative should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA feet examination.     The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and physical examination of the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that any current left foot disability identified is a maturation of or related to the complaints of left foot pain in service, or otherwise related to service?  Please explain why or why not.
b. If the Veteran has a current left foot disability that is related to the complaints in service, please opine whether the evidence clearly establishes that the Veteran had a left foot disability, to include a fracture or pes planus, that existed prior to service.  Please explain why or why not.
c. If so, did the preexisting disability undergo a permanent worsening during service (versus a temporary exacerbation of symptoms)?  Please explain why or why not.
d. If the preexisting left foot disability was permanently worsened during service, was that worsening clearly the result of the natural progression of the disorder?  Please explain why or why not. 

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


